October 10, 1921. The opinion of the Court was delivered by
In the view that this Court takes of this case, very few words are necessary to determine it. The Copeland Company were conducting a mercantile business at Clinton, S.C. The stores occupied by the company were the individual property of the defendant J.W. Copeland, who was the president and the person who conducted the negotiations between the parties. The plaintiffs claim that by a parol agreement W.H. Workman, on behalf of himself and others, bought the stock of goods and made a lease of the storehouses for a period of five years. Before the end of the first year Mr. Copeland sold the storehouses to his codefendant. The codefendant denied the lease, and demanded increased rent after the expiration of a year. This suit was brought for specific performance.
Appellant's argument says:
"There is only one question, Was it error to refuse specific performance of this contract; it being one in parol to give a lease of buildings for a longer time than one year?" *Page 226 
Due consideration will show clearly how impossible it is to grant the relief demanded. The plaintiff W.H. Workman in his testimony stated:
"It never occurred to me to have the lease put in writing till after he talked about selling. I did not know that a verbal lease for five years was not good till later on, when some of them claimed it was not good, when he began to talk about wanting the building."
There being no agreement for a written lease, the Court cannot require Mr. Copeland to execute a written lease. The Courts may require a person to perform a contract he has made. There was no agreement for a written lease, and the Court is powerless to require one. It is equally clear that a parol lease for five years is void under the statutes, and the Court cannot enforce a parol contract that the statutes say is void.
There are other insuperable obstacles in the plaintiffs' way, but this is enough.
Let the report of the special referee and the decree of the trial Judge be reported.
The judgment appealed from is affirmed.
MR. CHIEF JUSTICE GARY and MR. JUSTICE WATTS concur.